—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about September 12, 1995, which terminated appellant’s parental rights to the subject children upon a finding of mental retardation, and committed guardianship and custody of the children to petitioner agency and the Commissioner of Administration of Family Services, unanimously affirmed, without costs.
The uncontroverted testimony of the court-appointed psychologist provided clear and convincing evidence that appellant suffered from mental retardation and that he is presently and for the foreseeable future unable, by reason of such condition, to care adequately for the children. Given the record that establishes appellant’s present and future inability to adequately care for the children, a dispositional hearing was not necessary in order to find that termination of appellant’s parental rights was in the best interests of the children (Matter of Joyce T., 65 NY2d 39). Concur—Rosenberger, J. P., Williams, Rubin, Andrias and Buckley, JJ.